                      Case: 2:20-mj-00050-CMV Doc #: 1 Filed: 01/22/20 Page: 1 of 2 PAGEID #: 1




 1

 2

 3
                                                                                   UNITED STATES DISTRfCT COURT ..
 4
                                                                                                       +-
                                                                                 SOUTHERN DISTRICT .OF{~I~RNIA
 5
                                                                                          November 2019 Grand Jury
 6

 7   UNITED STATES OF AMERICA ,                                                                                      Case No .
                                                                                                                                     19 CR4643 H
 8                                                                 Plaintiff ,
                                                                                                                     r   ~   Q   tr f r   ~ ~ ~   r                 I
 9                                   v.                                                                              Title 18 , U. S . C., Sec . 1030(a) (5) (A)
                                                                                                                     and (c) (4) (B) (i) - Intentional
10   DEEPANSHU KHER ,                                                                                                Damage to a Protected Computer

11                                                                 Defendant .

12                               The grand jury charges :

13                               On          or       about                    August                 8,    2018 ,       within      the    Southern     District       of

14   California and elsewhere , defendant DEEPANSHU KHER , did knowingly cause

15   the transmission of a program , information , code , and command , and , as

16   a                 res u lt                      of           s u ch                conduct ,             intentionally               caused      damage     without

17   authorization to a protected computer used in and affecting interstate

18   commerce and communication ,                                                                          that is ,         causing damage to at              least one

19   protected computer that hosted the website of Company A, a San Diego

20   company ,                                 causing a                          loss to Company A aggregating at least                                       $5 , 000 in

21   value during a one - year period ; in violation of Title 18 , United States

22   Code , Section 1030 (a) (5) (A) and (c) ( 4 ) (B) (i ) .
                                                                                                                                                   /'
23                               DATED :               November 19 , 2019.                                                    A

24

25   ROBERT S . BREWER , JR .
     Actincy-United States Attorney
26                           ,, ,,._,;

27   By : / V\-      ~
          ~XANDRA . FOSTER
28          Assistant U. S . Attorney


     7\   '[;'I   'C"l •   T'I   1   TT •   c ""'~   n..;   r. ,-., r"\   •   1 1 / 1   o /   1   a
                   Case: 2:20-mj-00050-CMV Doc #: 1 Filed: 01/22/20 Page: 2 of 2 PAGEID #: 2
A0442
                                                       \_ ./                                                 \

                                      United States District Court
                                              SOUTHERN DISTRICT OF CALIFORNIA


                UNITED STATES OF AMERICA
                                                                                         WARRANT FOR ARREST
                                      V.

                                                                                      Case Number:                 19-cr-4643-H
                          Deepanshu Kher ( 1)


                                                                                      NOT FOR PUBLIC VIEW
    To:       The United States Marshal
              and any Authorized United States Officer

            YOU ARE HEREBY COMMANDED to arrest                                                  Deepanshu Kher (1)
                                                                                                            Name

    and bring him or her forthwith to the nearest magistrate to answer a(n)

    IZJ   Indictment      D   Information    D   Complaint     D   Order of Court    D   Violation Notice        D Probation Violation Petition
                                                                                                                 D Pretrial Violation
    charging him or her with (brief description of offense):
    18:1030(a)(5)(A), (c)(4)(B)(i) - Intentional Damage to a Protected Computer


                                                                                                                                                 ·,
                                                                                                                                     .
                                                                                                                                      .
                                                                                                                                     ....
                                                                                                                                            ·~
                                                                                                                                                 ·'       -·---...,
                                                                                                                                                               ... ,
                                                                                                                                                           ·-/' J



                                                                                                                                                      "    -' '
                                                                                                                                    . --- r-~
                                                                                                                                    i.::;)u
    In violation of Title              See Above                   United States Code, Section(s) - - -- - - - , " : . , - - - > (, )
                                                                                                                                 .,a;;:----



    John Morrill                                                           Clerk of the Court
                                                                           Title of Issuing Officer


    s/ J. Olsen                                                            11/ 19/2019, San Diego, CA
                                                                           Date and Location


        Bail fixed at $                     NO BAIL                        by             The Honorable Bernard G. Skomal
                                                                                ------------------
                                                                                                      Name of Judicial Officer


                                                                        RETURN
        This warrant was received and executed with the arrest of the above-named defendant at

        DA TE RECEIVED                 NAME AND TITLE OF ARRESTING OFFICER                      SIGNATURE OF ARRESTING OFFICER

        DATE OF ARREST
